           Case 1:21-cv-02068-CM Document 3 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY BENNETT,
                               Petitioner,
                   -against-                                        21-CV-2068 (CM)
DANIELLE DILL, Psy. D. Acting                                     TRANSFER ORDER
Executive Director Central New York
Psychiatric Center
                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently committed to the Central New York Psychiatric Center, brings this

pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging the

constitutionality of a March 1, 2016 order of civil confinement in the New York Supreme Court,

Queens County. 1 (See ECF 1, at 15.)

       Because the order to civilly commit Petitioner was issued in Queens County, which is

located in the Eastern District of New York, this action is transferred in the interests of justice to

the United States District Court for the Eastern District of New York. See 28 U.S.C. § 1404(a);

see also L. Civ. R. 83.3 (“Unless otherwise provided by statute, applications for a writ of habeas

corpus made by persons under the judgment and sentence of a court of the State of New York

shall be filed, heard and determined in the District Court for the district within which they were

convicted and sentenced.”).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

       1
          Section 2254 is the proper vehicle to challenge the constitutionality of an order directing
that an individual be civilly committed. See Buthy v. Comm'r of Office of Mental Health of New
York, 818 F.2d 1046, 1051-52 (2d Cir. 1987) (petitioning for a writ of habeas corpus pursuant to
§ 2254 is the appropriate method for an individual to challenge the fact or duration of his
involuntary civil commitment to a state psychiatric institution).
            Case 1:21-cv-02068-CM Document 3 Filed 03/11/21 Page 2 of 2




District Court for the Eastern District of New York. Whether Petitioner should be permitted to

proceed further without payment of fees is a determination to be made by the transferee court.

This order closes this case.

         Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 11, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
